Citation Nr: 0103331	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  94-18 045	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
low back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 RO decision which denied the 
veteran's claims for an increase in a 20 percent rating for a 
low back disability and for a TDIU rating.  In December 1996, 
the Board remanded the case to the RO for further evidentiary 
development.  In a September 1998 decision, the Board 
increased the low back disability rating to 40 percent, and 
denied a TDIU rating.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2000 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the September 1998 Board decision 
be vacated (to the extent that it denied a rating in excess 
of 40 percent for the low back disability, and to the extent 
that it denied a TDIU rating) and the case remanded.  By a 
March 2000 order, the Court granted the joint motion.  The 
case was subsequently returned to the Board, and in December 
2000 the veteran's representative submitted additional 
written argument.


REMAND

The March 2000 joint motion and Court order require further 
development of the evidence on the claims for an increase in 
a 40 percent rating for a low back disability and entitlement 
to a TDIU rating.  The Board also notes that, while the case 
was pending at the Court, the RO received additional medical 
evidence, and such must be addressed in a supplemental 
statement of the case.  38 C.F.R. § 20.1304 (2000).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated 
him for any condition (low back 
disability and all other health problems) 
from 1997 to the present.  The RO should 
then obtain copies of the related medical 
records which are not already on file.

2.  The RO should then have the veteran 
undergo a VA orthopedic and neurological 
examination relative to his claims for an 
increased rating for a low back 
disability and entitlement to a TDIU 
rating.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Range 
of low back motion should be accurately 
measured; any objective signs of pain on 
motion should be noted; and the doctor 
should assess the degree of any 
additional limitation of motion due to 
pain on use or during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  All 
other signs and symptoms of the low back 
disability, including neurological signs 
and symptoms related to intervertebral 
disc syndrome should be reported in 
detail.  

The VA examiner should be provided with a 
copy of the rating criteria for 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293) and should 
indicate whether or not the veteran's low 
back disability involves "pronounced" 
intervertebral disc syndrome as described 
in the code.  

The VA examiner should also provide a 
medical opinion, with full rationale, as 
to whether or not the veteran's service-
connected low back disability (to the 
exclusion of his non-service-connected 
ailments) renders him unable to perform 
gainful work.

3.  Thereafter, the RO should review the 
claims for an increase in a 40 percent 
rating for a low back disability and 
entitlement to a TDIU rating.  If the 
claims are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



